ORDER ADOPTING AMENDMENT TO RULE 11.3
¶ 1 Pursuant to the provisions of Section of 1051(b) of Title 22 of the Oklahoma Statutes, we hereby revise, adopt, promulgate and republish a portion of Rule 11.3, APPLICATION FOR ACCELERATED DOCKET IN CASES NOT INCLUDED ABOVE, Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch. 18, App. (2006). The previous version of Rule 11.3(C) is hereby deleted in its entirety and rewritten as follows (strik-ethrough denotes deleted words, bold denotes added words):
C. The adverse party to the appeal may file an objection within ten (10) days to the placement of the cause on the Accelerated ■Doekek
(1) If a timely objection is not-reGeived by-the-C-lerk-of-this-Gour-t,-the-ease-will be assigned to the Accelerated Docket.
(2) If a timely objection is received, then the-Gourt-will-deter-mine-whether-placement on the Accelerated Docket will best' serve the interests of justice
C. Either upon the filing of an objection to placement of the cause on the Accelerated Docket by the adverse party within ten (10) days of the filing of the application, or upon this Court’s own motion, this Court will determine whether placement on the Accelerated Docket will best serve the interests of justice.
¶ 2 This revision shall become effective on the date of this order.
¶ 3 IT IS SO ORDERED.
*887¶ 4 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 12th day of April, 2006.
/s/ Charles S. Chapel CHARLES S. CHAPEL, Presiding Judge
/s/ Gary L. Lumpkin GARY L. LUMPKIN, Vice Presiding Judge
/s/ Charles A. Johnson CHARLES A. JOHNSON, Judge
/s/ Arlene Johnson ARLENE JOHNSON, Judge
/s/ David Lewis DAVID LEWIS, Judge